                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    SILVIO NARANJO,                                     Case No. 19-cv-07585-JD
                                                       Petitioner,
                                   5
                                                                                            ORDER TO SHOW CAUSE RE
                                                v.                                          HABEAS PETITION
                                   6

                                   7    ERIK BONNAR et al.,                                 Re: Dkt. No. 1
                                                       Respondents.
                                   8

                                   9          Silvio Naranjo is subject to a final order of deportation and has been in custody at the Mesa

                                  10   Verde Immigration and Customs Enforcement Processing Center in Bakersfield, California, for

                                  11   over six months. In a pro se petition for habeas relief under 28 U.S.C. § 2241, Naranjo says that

                                  12   his country of origin, Ecuador, does not recognize him has a citizen, and that his detention appears
Northern District of California
 United States District Court




                                  13   to be continuing indefinitely. Dkt. No. 1 at 4. The petition mentions detention communications in

                                  14   August and November 2019, id., but it is unclear whether Naranjo has ever been given an

                                  15   individualized custody hearing. See Diouf v. Napolitano, 634 F.3d 1081, 1082 (9th Cir. 2011).

                                  16   Naranjo brings one claim for relief under 8 U.S.C. § 1231(a)(6). Id. at 5.

                                  17          Because the record is not clear with respect to Naranjo’s detention proceedings, the federal

                                  18   respondents are directed to file a return to the petition. The return should state respondents’

                                  19   position on whether the injunction issued in Gonzalez v. Sessions, 325 F.R.D. 616, 629 (N.D. Cal.

                                  20   2018), applies to Naranjo.

                                  21           The clerk shall issue a summons and the United States Marshal shall serve, without

                                  22   prepayment of fees, copies of the Petition for Writ of Habeas Corpus, Dkt. 1 and copies of this

                                  23   Order on the Respondents. Respondents will file and serve a return by February 3, 2020. To

                                  24   accommodate his pro se status, Naranjo may file a response or traverse to the return by February

                                  25   24, 2020. The Court will set a hearing if warranted.

                                  26
                                  27

                                  28
                                   1         IT IS SO ORDERED.

                                   2   Dated: January 14, 2020

                                   3
                                                                     JAMES DONATO
                                   4                                 United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        SILVIO NARANJO,
                                   4                                                          Case No. 19-cv-07585-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        ERIK BONNAR, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 15, 2020, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Silvio Naranjo ID: 030698895
                                       Mesa Verde Ice Processing
                                  18   425 Golden State Ave.
                                       Bakersfield, CA 93301
                                  19

                                  20

                                  21   Dated: January 15, 2020

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          3
